Citation Nr: 1730787	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army on active duty from November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional medical evidence during the hearing along with a waiver of initial consideration of such evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2016).  Additional VA treatment records received after the most recent supplemental statement of the case in October 2014 are either not relevant or duplicative of evidence already of record.  Thus, a remand for RO consideration or waiver from the Veteran unnecessary.  See 38 C.F.R. § 20.1304 (2016).

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c); see April 2017 Board Hr'g Tr. 2.  

The issue of entitlement to service connection for an ear disorder, to include hyperacusis, has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDING OF FACT

Per audiological evaluations, the Veteran's bilateral hearing loss has manifested in no worse than Level III hearing impairment in each ear.

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Higher Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from TABLE VI or VIA.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in TABLE VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in TABLE VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The TABLE that produces the higher Roman numeral will be used.  Id.  These auditory acuity levels are entered into TABLE VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

The Veteran seeks an initial compensable rating for bilateral hearing loss.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

The Veteran submitted a personal statement in December 2010.  He reported that he has ringing in his ears and that his ears are so sensitive that he and his wife have a difficult time watching TV together.  He reported that they had only been to the movies two or three times since he was discharged from the Army and he left before one of the movies was over because of the loud noise.

The Veteran also submitted a personal statement from his spouse in December 2010.  She wrote that his hearing sensitivity has worsened over time.  She reported that they are unable to watch TV together or go to concerts or movies.  She reported that he has to put cotton in his ears or leave the room when the choir sings during church service.  She reported that he is uncomfortable in a room where more than one conversation is happening.

The Veteran underwent a VA audiological examination in December 2010.  The examiner noted that the chief complaint was bilateral hearing loss and hyperacusis with onset during the service.  The Veteran reported difficulty understanding conversations and tolerating environments in which there are loud sounds.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
10
10
40
35
24
96
LEFT
10
10
20
45
21
100

As shown in the table, objective testing produced a puretone threshold average of 24 decibels in the right ear and 21 decibels in the left ear.  Maryland CNC speech discrimination scores were recorded as 96 percent in the right ear and 100 percent in the left ear.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in each ear.  Entering Level I hearing impairment for the left and right ears into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.

The Veteran underwent a private audiological examination in February 2012.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
15
45
30
26
N/A
LEFT
15
30
25
40
28
N/A

As shown in the table, objective testing produced a puretone threshold average of 26 decibels in the right ear and 28 decibels in the left ear.  Maryland CNC speech discrimination testing was not performed.  38 C.F.R. § 4.85(a) requires that "[a]n examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test."  As Maryland CNC speech discrimination testing was not performed, this examination is incomplete and cannot be used for rating purposes.  The Board also notes that the application of the puretone threshold average results to TABLE VIA, which allows for evaluation based solely on those results, is not warranted in this case under 38 C.F.R. §§ 4.85(c) or 4.86.

In his April 2014 substantive appeal, the Veteran reported that his left ear causes him much more trouble than the right ear.

The Veteran underwent a private audiological examination in April 2014.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
30
45
50
38
N/A
LEFT
25
35
45
50
39
N/A

As shown in the table, objective testing produced a puretone threshold average of 38 decibels in the right ear and 39 decibels in the left ear.  Speech discrimination testing was performed by live female voice; controlled speech discrimination testing using the Maryland CNC word list was not performed.  Accordingly, this examination is incomplete and cannot be used for rating purposes.  38 C.F.R. § 4.85(a).  The Board also notes that the application of the puretone threshold average results to TABLE VIA, which allows for evaluation based solely on those results, is not warranted in this case under 38 C.F.R. §§ 4.85(c) or 4.86.

The Veteran underwent a VA audiological examination in September 2014.  He described the functional impact of his disability as misunderstanding words often and not hearing other sounds well.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
35
40
50
39
94
LEFT
25
35
45
55
40
94

As shown in the table, objective testing produced a puretone threshold average of 39 decibels in the right ear and 40 decibels in the left ear.  Maryland CNC speech discrimination scores were recorded as 94 percent in the right and left ear.  Applying these results to TABLE VI yields a numeric designation of Level I hearing impairment in each ear.  Entering Level I hearing impairment for the right and left ears into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.

The Veteran underwent a private audiological examination in April 2017.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
30
45
45
36
78
LEFT
20
35
45
50
38
76

As shown in the table, objective testing produced a puretone threshold average of 36 decibels in the right ear and 40 decibels in the left ear.  Maryland CNC speech discrimination scores were recorded as 78 percent in the right ear and 76 percent in the left ear.  The Board does note that the audiologist performed speech discrimination testing at two different sensation levels: 65 decibels and 85 decibels.  For the right ear, speech discrimination was 78 percent at 65 decibels and 80 percent at 85 decibels.  The Board has chosen to use the 78 percent figure as it is more favorable to the Veteran.  38 C.F.R. § 4.3.  For the left ear, the result was 76 percent at each level.  Applying the puretone threshold average and speech discrimination results to TABLE VI yields a numeric designation of Level III hearing impairment in each ear.  Entering Level III hearing impairment for the left and right ears into TABLE VII yields a noncompensable or 0 percent rating.  38 C.F.R. § 4.85, DC 6100.

On the basis of the audiological evaluations of record, the Veteran's bilateral hearing loss has not approximated the criteria for a compensable evaluation at any time during the appeal period.  The Board does not discount that the Veteran's hearing acuity has worsened over time; however, schedular disability ratings for hearing loss are based on the results of the audiological studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) ("Assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.").  Moreover, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 377 (2017).  The Veteran's hearing loss does not produce any other functional effects not contemplated by the rating schedule.  See id.  Accordingly, an initial compensable rating for bilateral hearing loss is not warranted.

In reaching this determination, the Board notes that the Veteran's symptom of ringing in the ears is associated with service-connected tinnitus and, thus, cannot be considered in this evaluation.  38 C.F.R. § 4.14.  The Board also acknowledges that the Veteran has complained of sensitivity to noise and associated pain.  See April 2017 Board Hr'g Tr. 4 (reported that the high pitch from organ music in church is really painful to his left ear so he wears an ear plug to avoid it); see also December 2010 statement (reported to leaving a movie before it was over due to the loud noise).  This condition was described as hyperacusis by the December 2010 VA examiner, and it is a distinct disability from the service-connected bilateral hearing loss and tinnitus.  See Dorland's Illustrated Medical Dictionary 886 (32nd ed. 2012) (defining "hyperacusis" as "exceptionally acute hearing, the hearing threshold being unusually low.  It may or may not be accompanied by pain.").  Accordingly, it is not considered an extraschedular symptom, and, as noted in the Introduction, the Board has referred it to the RO for consideration.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


